DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claims 1 and 13, the original disclosure does not describe a mechanical roping apparatus that includes skids (claim 1, lines 8-9; claim 13, lines 5-6) in combination with an indicia-actuation assembly comprising an indicia-actuation wheel rotatably mounted on the frame in contact with the ground, an indicia-actuation pulley system, and an indicia-actuation switch (claim 1, lines 10-19; claim 13, lines 12-22). A mechanical roping apparatus comprising skids is disclosed in Fig. 7 (reproduced below). This embodiment is described in the original disclosure at paragraphs 0017, 0019, 0044, 0050, and 0052. The original disclosure does not describe the embodiment with skids having an indicia-actuation assembly including a wheel, a pulley system, and a switch. Rather, the original disclosure describes a different embodiment of a mechanical roping apparatus (Figs 1-5) comprising ground-contacting wheels (16) instead of skids, and an indicia-actuation assembly comprising a wheel (54) that does not contact the ground, a pulley system (20) and a light switch (58; Figs. 1 and 5 reproduced below). This embodiment is described in the original disclosure at paragraphs 0033-0039. In this embodiment, the ground-contacting wheels (16) turn the wheel (54) of the pulley system (20, via belt 18) to activate the light switch (58) as the mechanical roping apparatus is moved over the ground. The original disclosure does not describe an embodiment that combines skids with an indicia-actuation assembly comprising a wheel, a pulley system, and a switch, or explain how these features would be combined. Moreover, the original disclosure does not describe the indicia-actuation wheel (54, Fig. 5) being in contact with the ground. 

For these reasons, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.

    PNG
    media_image1.png
    283
    391
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    302
    406
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    335
    398
    media_image3.png
    Greyscale

claim 7, the original disclosure does not describe a mechanical roping apparatus that includes, in combination, the stand recited in line 3 and the indicia-actuation assembly recited in lines 8-16. A mechanical roping apparatus comprising a stand is disclosed in Fig. 8 (reproduced below). This embodiment is described in the original disclosure at paragraphs 0018-0019, 0043, 0045, 0049, and 0051-0052. The original disclosure does not describe the embodiment with a stand having an indicia-actuation assembly including a wheel, a pulley system, and a switch. Rather, the original disclosure describes a different embodiment of a mechanical roping apparatus (Figs 1-5) comprising ground-contacting wheels (16), instead of a stand, and an indicia-actuation assembly comprising a wheel (54), a pulley system (20) and a light switch (58; Figs. 1 and 5 reproduced above). This embodiment is described in the original disclosure at paragraphs 0033-0039. In this embodiment, the ground-contacting wheels (16) turn the wheel (54) of the pulley system (20, via belt 18) to activate the light switch (58) as the mechanical roping apparatus is moved over the ground. The original disclosure does not describe an embodiment that combines a stand (which would appear in view of Applicant’s disclosure to be stationary) with an indicia-actuation assembly comprising a wheel, a pulley system, and a switch, or explain how these features would be combined. Additionally, Applicant’s disclosure does not describe how an indicia-actuation wheel would be configured to be rotated in the embodiment comprising what appears to be a stationary stand.

    PNG
    media_image4.png
    285
    357
    media_image4.png
    Greyscale

Additionally, the original disclosure does not describe an indicia-actuation assembly as claimed that is configured to operate an auditory cue or a vibrational cue carried by the user as recited in lines 5-6. The disclosed indicia-actuation switch (58, Fig. 5) is a light switch (para. 0039) that is configured to operate lights (30, Fig. 1) on the apparatus itself. The original disclosure does not describe the switch configured to operate an auditory cue or a vibrational cue that is carried by a user (i.e., that is remote from the apparatus) or explain how this function would be performed.
For these reasons, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
claims 1 and 13, the claimed invention appears to be inconsistent with the invention described in the disclosure, since the disclosure does not show or describe a mechanical roping apparatus that includes skids in combination with an indicia-actuation assembly including an indicia-actuation wheel, an indicia-actuation pulley system, and an indicia-actuation switch; the indicia-actuation wheel in contact with the ground; or the indicia-actuation switch being configured to operate an auditory cue or a vibrational cue carried by a user, as discussed above in the rejections under 35 USC 112(a). Due to the lack of correspondence between the specification and the claims, it is unclear what configuration of the indicia-actuation assembly is being claimed. See MPEP 2173.03.
Regarding claim 7, the claimed invention appears to be inconsistent with the invention described in the disclosure, since the disclosure does not show or describe a mechanical roping apparatus that includes a stand in combination with an indicia-actuation assembly including an indicia-actuation wheel configured to be rotated, an indicia-actuation pulley system, and an indicia-actuation switch, or the indicia-actuation switch being configured to operate an auditory cue or a vibrational cue carried by a user, as discussed above in the rejection under 35 USC 112(a). Due to the lack of correspondence between the specification and the claims, it is unclear what configuration of the indicia-actuation assembly is being claimed. See MPEP 2173.03.
Response to Arguments
Applicant's arguments filed January 21, 2022, have been fully considered but are not persuasive.

With respect to the rejection of claims 1, 7, and 13 under 35 USC 112(a), in response to Applicant’s argument that the lights (30, Figs. 1-4 and 7-8) are exemplary of indicia generally, such as vibrational or auditory cues, the examiner maintains that even if the lights (30) were considered to be exemplary, they would be exemplary only of indicia that are mounted on the mechanical roping apparatus itself (e.g., on the leg assembly as shown in Figs. 1-4 and 7-8). Auditory or vibrational cues that are “carried by a user” would require different structure which is not disclosed. For example, there is no description of any mechanism for communicating from the switch to something that is carried by the user. 
With further regard to the rejection of claims 1 and 13 under 35 USC 112(a), in response to Applicant’s argument that one of ordinary skill in the art would recognize that the wheel (54) shown in Fig. 5 and described in para. 0039 can be the wheel that is in contact with the ground (as described in para. 0009), the examiner maintains that one of ordinary skill in the art would immediately recognize that the “wheel that is in contact with the ground” is the wheel denoted by reference character “16” in Figs. 1-4. By contrast, the indicia-actuation wheel denoted by reference character “54” is clearly not in contact with the ground, since it is connected by the pulley system (20) to the ground-contacting wheel (16) that is located below the indicia-actuation wheel (54). As disclosed, the indicia-actuation wheel (54) rotates because it is connected by a belt (18) to the ground-contacting wheel (16) which moves over the ground (see para. 0038-0039). See annotated Figs. 1 and 5 below. The examiner finds nothing in 

    PNG
    media_image5.png
    285
    513
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    258
    390
    media_image6.png
    Greyscale

With further regard to claim 7, in response to Applicant’s argument that one of ordinary skill in the art would recognize that the indicia-actuation wheel (54) could be rotated by a mechanism other than motion over the ground, such as a motor, the examiner finds no mention of a motor in the original disclosure, or of turning the indicia-actuation wheel (54) by a motor. With respect to written description under 35 USC 112(a), the question is not what one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 22, 2022/